Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Spieker on May 18, 2021.
The application has been amended as follows: 
The Claims:
	In claim 1, line 5, before “12” delete “about”.
	In claim 1, line 10, before “2.5” delete “about”. 

	In claim 16, line 3, after “claim 1” insert -- , wherein the contacting of the detergent composition comprises an initial step of generating a use solution of the solid detergent composition --. 
	Cancel claims 3 and 17.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 6, 9-12, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 18, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data presented in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references or record, the most pertinent is Sanders et al (US 2015/0119312).  Sanders et al teach a detergent composition employing an amino carboxylate.  The detergent compositions have many advantages over conventional alkaline detergents since they provide effective improved metal protection, and reduction of hard water precipitate that can clog dispersers.  See para. 15.  The composition may be in the form of a solid such as a tablet, solid block, granulate, etc.  See para. 23.  For example, the compositions generally contain 0.01 to 99% by weight of alkalinity, 0.01 to 7% by weight of amino carboxylate, 5 to 40% by weight of silicate, 0.05 to 15% by weight of surfactant, 0.01 to 25% by weight of corrosion inhibitor, 0.1 to 20% by weight of chelant, and 2 to 20% by weight of water.  See para. 123.  However, the instant specification provides comparative data which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Example 1, Tables 5A-5F and 6, and the Figures provided in the instant specification are sufficient to show the unexpected and superior aluminum discoloration prevention properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Accordingly, since the instant specification provides comparative data showing the unexpected and superior properties of the claimed invention in comparison to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 19, 2021